Title: From George Washington to James Ross, 6 November 1797
From: Washington, George
To: Ross, James



Dear Sir,
Mount Vernon 6th Novr 1797

Your favour of the 2d Ulto with its enclosure came duly to hand, and I feel myself very much obliged by the favourable footing on which you have placed matters with Colo. Shreve. These are perfectly satisfactory to me, and of which I should have informed you sooner, had I not supposed that the most certain—though perhaps not the quickest way of making it known to you would be to lodge my letter in Philadelphia against your arrival there. This I am about to do in the hands of Col. Pickering. Whatever mode,

under the derangements occasioned by the sore calamity which has afflicted that City, you shall find most convenient to yourself, will be agreeable to me, for depositing the sum in the Bank of Pennsylvania, which has been paid you by Colo. Shreve on my acct but it may not be amiss to add that if $500 have been paid into that Bank for my use, no advice of it has been given to me.
I am perfectly convinced that your observations and opinion, with respect to the most advantageous mode—to wit—laying off my lands on the Ohio into lots of about 200 acres—is correct; and is the best way to make the most of them. The reasons which have weighed against it hitherto, with me, are, first it is troublesome; 2d may be tedious in its operation; and 3d my object being to convert the Land, aggregately into money, or some kind of Stock, that I might derive a convenience & benefit from the interest, during the short stay which from the natural course of things I have to remain here, the end would not be answered in a retail way; without, in a manner, sinking the capital. But, as you have been so good as to mention this mode, will you permit me to ask what you think the lands would sell for by the Acre, divided in the manner you suggest; and whether there is within your view, any person in whom confidence could be placed as an Agent to manage this business, who has leisure and inclination to undertake it, for an adequate compensation? and what?
I wish you an agreeable Session and perfect unanimity in all great questions which involve the dignity, honor and interest of our Country. With very sincere esteem & regard, I am, Dear Sir Your Obedient and very Hble Servant

Go: Washington

